

Exhibit 10.44


PINNACLE FINANCIAL PARTNERS, INC.
Form of Restricted Stock Agreement


THIS RESTRICTED STOCK AGREEMENT (the "Agreement") is by and between Pinnacle
Financial Partners, Inc., a Tennessee corporation (the "Company"), and _____
(the "Grantee"). Capitalized terms used but not defined in this Agreement shall
have the meaning ascribed to such terms in the Pinnacle Financial Partners, Inc.
2004 Equity Incentive Plan (the "Plan").


Section 1. Restricted Stock Award. The Grantee is hereby granted the right to
receive xxx shares (the "Restricted Stock") of the Company's common stock, $1.00
par value per share (the "Common Stock"), subject to the terms and conditions of
this Agreement and the Plan.


Section 2. Lapse of Restrictions. Subject to Sections 5 and 9 hereof, the
restrictions associated with the shares of Restricted Stock granted pursuant to
Section 1 hereof shall lapse at such times (each, a "Vesting Date") and in the
amounts set forth below:


(a) the restrictions with respect to one-third of the shares, or xxx shares, of
Restricted Stock granted hereunder shall lapse on the date that the Company's
independent auditors issue their report on the Company's financial statements
for the fiscal year ending December 31, 2007 in the event that the Company's
diluted earnings per share (exclusive of the impact of any merger-related
charges, if any) for the fiscal year ended December 31, 2007 is equal to or
greater than $____ and the Company’s ratio of criticized and classified assets
to total capital (as defined in the Company’s strategic framework) at December
31, 2007 is less than --%;


(b) the restrictions with respect to one-third of the shares, or xxx shares, of
Restricted Stock granted hereunder shall lapse on the date that the Company’s
independent auditors issue their report on the Company’s financial statements
for the fiscal year ending December 31, 2008, in the event that the Company's
reported diluted earnings per share (exclusive of the impact of any
merger-related charges, if any) for the fiscal year ended December 31, 2008 is
equal to or greater than the fully diluted earnings per share target established
by the Board of Directors during the Company’s 2007 strategic planning process
and the Company’s ratio of criticized and classified assets to total capital (as
defined in the Company’s strategic framework) at December 31, 2008 is less than
--%; and


(c)  the restrictions with respect to one-third of the shares, or xxx shares, of
Restricted Stock granted hereunder shall lapse on the date that the Company’s
independent auditors issue their report on the Company’s financial statements
for the fiscal year ending December 31, 2009, in the event that the Company's
reported diluted earnings per share (exclusive of the impact of any
merger-related charges, if any) for the fiscal year ended December 31, 2009 is
equal to or greater than the fully diluted earnings per share target established
by the Board of Directors during the Company’s 2007 strategic planning process
and the Company’s ratio of criticized and classified assets to total capital (as
defined in the Company’s strategic framework) at December 31, 2009 is less than
--%; or


(d)  should restrictions with respect to the shares of Restricted Stock granted
hereunder not lapse with respect to the terms and conditions as described on the
Vesting Dates noted in Section 2(a), 2(b) or 2(c), the restrictions shall lapse
on the date the Company’s independent auditors issue their report on the
Company’s financial statements for the fiscal year ended December 31, 2009, in
the event that the Company's reported cumulative diluted earnings per share
(exclusive of the impact of any merger-related charges, if any) for the fiscal
years ending December 31, 2007, 2008 and 2009 is equal to or greater than $___
plus the fully diluted earnings per share target established by the Board of
Directors during the Company’s 2007 strategic planning process and the Company’s
ratio of criticized and classified assets to total capital (as defined in the
Company’s strategic framework) at December 31, 2007; December 31, 2008 and
December 31, 2009 is less than --%.


Any shares of Restricted Stock for which the performance targets identified
above are not met shall be immediately forfeited and the Grantee shall have no
further rights with respect to such shares of Restricted Stock.
 
Page 1

--------------------------------------------------------------------------------


 
In the event that the Human Resources and Compensation Committee of the Board of
Directors of the Company (the "Compensation Committee") determines that an event
has occurred during any fiscal year which has impacted the Company's reported
diluted earnings per share for such fiscal year, the Compensation Committee
shall have the right, in its sole and absolute discretion, to increase or
decrease the vesting targets to reflect such event for purposes of calculating
the vesting of shares of Restricted Stock under this Section 2 for such fiscal
year and for any or all future fiscal years; provided, however, that the
Compensation Committee shall not make such changes as would cause the award
hereunder to be in violation of Section 162(m) of the Internal Revenue Code of
1986, as Amended.


Section 3. Distribution of Restricted Stock. Certificates representing the
shares of Restricted Stock that have vested under Section 2 will be distributed
to the Grantee as soon as practicable after each Vesting Date.


Section 4. Voting Rights and Dividends. Prior to the distribution of the
Restricted Stock, certificates representing shares of Restricted Stock will be
held by the Company (the "Custodian") in the name of the Grantee. The Custodian
will take such action as is necessary and appropriate to enable the Grantee to
vote the Restricted Stock. All cash dividends received by the Custodian, if any,
with respect to the Restricted Stock will be remitted to the Grantee. Stock
dividends issued with respect to the Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares of Restricted Stock.
Notwithstanding the foregoing, no voting rights or dividend rights shall inure
to the Grantee following the forfeiture of the Restricted Stock pursuant to
Section 5.


Section 5. Termination/Change of Status. In the event that the Grantee's
employment by the Company (or any Subsidiary or Affiliate of the Company)
terminates for any reason, other than death or Disability, all shares of
Restricted Stock for which the forfeiture restrictions have not lapsed prior to
the date of termination shall be immediately forfeited and Grantee shall have no
further rights with respect to such shares of Restricted Stock. In the event
that the Grantee’s employment terminates by reason of death or Disability all
Restricted Stock shall be deemed vested and the restrictions under the Plan and
this Agreement with respect to the Restricted Stock, including the restriction
on transfer set forth in Section 6 hereof, shall automatically expire and shall
be of no further force or effect.


Section 6. No Transfer or Pledge of Restricted Stock. No shares of Restricted
Stock may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of prior to the date the forfeiture restrictions with
respect to such shares have lapsed, if at all, on any Vesting Date.


Section 7. Tax Election. The Grantee may, but is not required to, elect to apply
the tax rules of Section 83(b) of the Internal Revenue Code of 1986, as amended
(the "Code"), to the issuance of the Restricted Stock. If the Grantee makes an
affirmative election under Section 83(b) of the Code, the Grantee shall deliver
a copy of such election to the Company in accordance with the requirements of
the Code and the Regulations promulgated thereunder.


Section 8. Tax Withholding. The Company may withhold from any distribution of
Restricted Stock an amount of Common Stock equal to such federal, state or local
taxes as shall be required to be withheld pursuant to any applicable law or
regulation, unless the Company agrees to accept a payment of cash (or to
withhold from other wages payable to Grantee) in the amount of such withholding
taxes.


Section 9. Change of Control. Upon the occurrence of a Change in Control as
defined in the Plan, all Restricted Stock shall be deemed vested and the
restrictions under the Plan and the Agreement with respect to the Restricted
Stock, including the restriction on transfer set forth in Section 6 hereof,
shall automatically expire and shall be of no further force or effect.


Section 10. Stock Subject to Award. In the event that the shares of Common Stock
of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to Grantee shall be appropriately adjusted to
reflect such action. If any such adjustment shall result in a fractional share,
such fraction shall be disregarded.


Section 11. Stock Power. Concurrently with the execution of this Agreement, the
Grantee shall deliver to the Company a stock power, endorsed in blank, relating
to the shares of Restricted Stock. Such stock power shall be in the form
attached hereto as Exhibit A.
 
Page 2

--------------------------------------------------------------------------------


 
Section 12. Legend. Each certificate representing Restricted Stock shall bear a
legend in substantially the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2004 EQUITY INCENTIVE PLAN
(THE "PLAN") AND THE RESTRICTED STOCK AGREEMENT (THE "AGREEMENT") BETWEEN THE
OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND PINNACLE FINANCIAL
PARTNERS, INC. (THE "COMPANY"). THE RELEASE OF SUCH STOCK FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND
THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.


Section 13. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.


Section 14. Governing Provisions. This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.


Section 15. Miscellaneous.


15.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock granted hereby, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Restricted
Stock, either orally or in writing, that are not included in this Agreement or
the Plan.


15.2 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.


15.3 Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.


15.4 Notice. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee's last known address provided by the Grantee to the
Company.


15.5 Amendment. This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee's rights under
this Agreement and such change is not to the Grantee's benefit.


15.6 Successors and Assignment. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Grantee and
their heirs, successors, and assigns. However, neither the Restricted Stock nor
this Agreement may be assigned or transferred except as otherwise set forth in
this Agreement or the Plan.


15.7 Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.




[Signature page to follow.]



Page 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of January 25, 2007.






PINNACLE FINANCIAL PARTNERS, INC.:
   
By:
 
Name:
Hugh M. Queener
Title:
Chief Administrative Officer and Corporate Secretary





GRANTEE.:
   
By:
 
Name:
 

 
 
Page 4